Citation Nr: 0708149	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-19 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island that denied the veteran's claim of 
entitlement to a disability rating in excess of 30 percent 
for bipolar disorder.  The veteran perfected a timely appeal 
of this determination to the Board.

In September 2003, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim file.

This matter was before the Board in May 2004, and was then 
remanded for further development.

In a January 2006 written statement, the veteran's 
representative asserted that the veteran's service-connected 
diabetes mellitus had gotten worse as a result of toxic 
poisoning due to medications administered to him at a private 
hospital.  The RO did not address the issue of entitlement to 
an increased disability rating for diabetes mellitus, 
subsequent to the submission of the January 2006 statement.  
Therefore, the matter is referred to the RO for the 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.







REMAND

Pursuant to the Board's May 2004 remand, the veteran was 
scheduled for a VA examination to determine the nature and 
extent of his service-connected psychiatric disability.  The 
veteran cancelled the examination by telephone, and no such 
examination was conducted.

However, in a written statement dated in January 2006, the 
veteran's representative asserted that the veteran had been 
hospitalized in a private hospital for a knee replacement and 
went into toxic poisoning as a result of the medications 
administered to him.  Furthermore, the representative 
asserted that as a result of the poisoning, the veteran's 
bipolar condition had increased in severity.  In a statement 
dated in December 2006, the veteran's representative again 
expressed that the veteran's condition had gotten worse, and 
also expressed that the veteran was willing to be re-
examined.

Where the veteran claims a disability is worse than when 
originally rated, and the available evidence is too old to 
evaluate the current state of his condition adequately, VA 
must provide a new examination.  Olson v. Principi 3 Vet.App. 
480, 482 (1992); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).

In the instant case, the veteran has made a claim that his 
disability has gotten worse, and the evidence of record is 
too old to evaluate the current state of the veteran's 
condition.  Therefore, in light of the veteran's expressed 
willingness to be re-examined, the instant case must be 
remanded for a VA medical examination to determine the 
current nature and severity of the veteran's service-
connected bipolar disorder.

Furthermore, in its January 2006 statement, the veteran's 
representative indicated that records of the veteran's 
hospitalization and toxic poisoning had been submitted to the 
Providence, Rhode Island RO.  VA should associate any such 
medical records in its possession with the claims folder 
prior to any VA examination.  If such records are not in VA's 
possession, VA should make efforts to obtain such records and 
associate them with the claims folder prior to examination of 
the veteran.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for 
increased rating, but he was not provided with notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  As this question is involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The notice must inform the veteran that and an effective date 
for the award of benefits will be assigned if an increased 
rating is awarded, and explain what types of evidence are 
needed to establish an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	Please associate any medical records in 
VA's possession regarding the veteran's 
claimed hospitalization and toxic 
poisoning with the claims folder.  If 
such records are not in VA's opinion, 
please make efforts to obtain such 
records from the veteran, or on the 
veteran's behalf.  Any records obtained 
should be associated with the claims 
folder.  Any attempts to obtain such 
records should be documented and 
associated with the claims folder.

3.	After the above development is 
completed, please afford the veteran a 
VA examination by an examiner with the 
appropriate expertise in order to 
determine the current nature and 
severity of any bipolar disorder.  The 
claims folder and a separate copy of 
this remand must be provided to the 
examiner for review.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  All studies and tests deemed 
appropriate by the examiner should be 
performed, and all findings set forth 
in detail.  A complete rationale must 
be given for any opinion expressed, and 
the foundation for all conclusions 
should be clearly set forth.  The 
report of the examination should be 
associated with the claims folder.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



